                    Case 1:20-cr-00100-SPW Document 38 Filed 03/04/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-100-BLG-SPW-I
 LAURIE ANN STOOKEY                                                        USM Number: 18108-046
                                                                           Colin M. Gerstner
                                                                           Dcrciidam's Atlorney



THE DEFENDANT:
       pleaded guilty to count(s)                                         2 of the Indictment, filed 8/21/2020
       pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              GfYense Ended   Count
 21 :841 A=Cd.F Possession With Intent To Distribute Controlled Substances; 18:2                  07/09/2020
 Aiding and Abetting and Forfeiture 21:853(A)(l)And (2) and 21:881(A)(1 1) .




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 Ki   Count 1 of the Indictment is dismissed on the motion of the United States


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             March 4.2021
                                                             Dale oflmposition oT Judgment




                                                             signature olMiidgc

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             March 4, 2021
                                                             Date
Case 1:20-cr-00100-SPW Document 38 Filed 03/04/21 Page 2 of 7
Case 1:20-cr-00100-SPW Document 38 Filed 03/04/21 Page 3 of 7
Case 1:20-cr-00100-SPW Document 38 Filed 03/04/21 Page 4 of 7
Case 1:20-cr-00100-SPW Document 38 Filed 03/04/21 Page 5 of 7
Case 1:20-cr-00100-SPW Document 38 Filed 03/04/21 Page 6 of 7
Case 1:20-cr-00100-SPW Document 38 Filed 03/04/21 Page 7 of 7
